IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00041-CR

MICHAEL HENRY MCCOY,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 34793CR


                          MEMORANDUM OPINION


      A jury found Appellant Michael Henry McCoy guilty of indecency with a child,

see TEX. PENAL CODE ANN. § 21.11 (West 2011), assessed his punishment at three years’

imprisonment, and recommended that the trial court place him on community

supervision.   The trial court suspended McCoy’s sentence and placed him on

community supervision for five years. In his sole issue, McCoy contends that the trial

court abused its discretion in refusing to read back the testimony requested by the jury.

See TEX. CODE CRIM. PROC. ANN. art. 36.28 (West 2006). We will affirm.
       The jury began its deliberations on the afternoon of January 12, 2011. During

their deliberations, the jury sent out a note requesting to see all statements made by the

victim to the police and to the children’s advocacy group. The trial court recited the

proposed response on the record: “Members of the jury, you have received all of the

evidence which has been offered and admitted during the trial. Please continue to

deliberate.” The trial court then asked if both sides agreed. The prosecutor responded,

“Yes, Judge.” Defense counsel stated, “I’m fine with that.” At 5:25 p.m., the trial court

sent the jury home for the night with deliberations to continue at 9:00 a.m. the next

morning.

       The next morning, jury deliberations continued. At some point, the jury sent out

a second note: “Request to see all yesterday’s court transcript to review.” The trial

court again recited the proposed response on the record:

       Members of the jury, Texas law does not permit a general reading of the
       testimony. The only portion of the record that can be read back to you, if
       it can be isolated, is a point in dispute. Your presiding juror must certify
       to that particular point, signed by the Presiding Judge.

The trial court then asked if it was agreeable to the State and the defense. Both the

prosecutor and defense counsel responded, “That’s fine.”

       Later, the jury sent out a third note. The trial court stated:

       The note states request father, slash, daughter accounts of what happened
       in the car between all locations. . . . And I’m reading the note exactly as it
       is written. The proposed response to the note from the jury, which has
       been shown to both the prosecution and the defense. Members of the jury,
       your note is considered a request for a general reading of the testimony,
       which Texas law does not permit. The only portion of the record that can
       be read back to you, if it can be isolated, is a point in dispute. Your


McCoy v. State                                                                          Page 2
       presiding juror must certify to that particular point.         Signed by the
       Presiding Judge.

The trial court then asked if that was agreeable to the State and the defense. Both the

prosecutor and defense counsel responded, “Yes.” The jury ultimately returned to the

courtroom at 10:50 a.m. with a verdict of guilty.

       Article 36.28 of the Code of Criminal Procedure provides:

       In the trial of a criminal case in a court of record, if the jury disagree as to
       the statement of any witness they may, upon applying to the court, have
       read to them from the court reporter’s notes that part of such witness
       testimony or the particular point in dispute.

TEX. CODE CRIM. PROC. ANN. art. 36.28. To preserve a complaint that the trial court did

not comply with article 36.28, a defendant must either object or file a formal bill of

exception. See Hollins v. State, 805 S.W.2d 475, 476-77 (Tex. Crim. App. 1991); see also

Garcia v. State, No. 05-09-01024-CR, 2011 WL 5607828, at *4 (Tex. App.—Dallas Nov. 18,

2011, pet. ref’d) (not designated for publication).

       Here, McCoy did not object to the trial court’s responses to the jury notes.

McCoy did not request that the trial court provide any portion of the testimony to the

jury. McCoy did not file a bill of exception. To the contrary, McCoy affirmatively

agreed on the record with the responses to the jury notes before they were given to the

jury. Therefore, McCoy has failed to preserve his complaint for review. See TEX. R. APP.

P. 33.1, 33.2; Hollins, 805 S.W.2d at 476-77; see also Garcia, 2011 WL 5607828, at *4. We

overrule McCoy’s sole issue and affirm the trial court’s judgment.



                                                  REX D. DAVIS

McCoy v. State                                                                            Page 3
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 9, 2012
Do not publish
[CR25]




McCoy v. State                                         Page 4